COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Eric Wells and People Need People, Inc. v. Grace Henry and People
                          Need People Residential Treatment Center

Appellate case number:    01-19-00233-CV

Trial court case number: 2015-52737

Trial court:              151st District Court of Harris County

      The appellants, Eric Wells and People Need People, Inc., have filed a motion for rehearing.
The motion is DENIED.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                       Acting for the Court

Panel consist of Justices Keyes, Goodman, and Kelly.

Date: __October 10, 2019___